                                Case 1:21-mj-00718-CCB Document 1 Filed 07/29/21 Page 1 of 1

...
  \   . ...
          !IJIAGISTRATE'S CRIMINAL MINUTES - REMOVALS (Rule 5& 5.1)
       ,;_,,
                                                                                            DATE:
                                                                                                     FILED IN OPEN COURT

                                                                                                         7/i'f /2021       @         a:o=t
                                                                                            TAPE:        FTR

                                                                                          TIME IN COURT:

               MAGISTRATE JUDGE           CHRISTOPHER C. BLY             COURTROOM DEPUTY CLERK:                   JAMES JARVIS

               CASE NUMBER:                                               DEFENDANT'S NAME:

               AUSA:                                                      DEFENDANT'S ATTY:

               USPO / PTR:                                               () Retained         ) CJA                     () Waived

         ~ S T DATE                            =t/A'lltal
          ~ appearance hearing held.
                    Interpreter sworn:
                                         ----------
                                                COUNSEL

          ~                   appointing Federal Defender as counsel for defendant.
                    ORDER appointing _ _ _ _ _ _ _ _ _ _ _ _ _ _ as counsel for defendant.

                    ORDER: defendant to pay attorney's fees as follows:

                                                        IDENTITY / PRELIMINARY HEARING

                    Defendant ORALLY WAIVES identity hearing.                                                WAIVER FILED
         --
                    Identity hearing HELD.                 Def is named def. in indictment/complaint; held for removal to otherdistrict.

                    Defendant ORALLY WAIVES preliminary hearing in this district only.                       WAIVER FILED

                    Preliminary hearing HELD.              Probable cause found; def. held to District Court for removal to other district

                    Commitment issued. Detention hearing to be held in charging district

                                                      BOND/PRETRIAL DETENTION HEARING

               &,ernment motion for detention filed .                                                                    @

                ✓ Pretrial   hearing set for   -                                                    ()      In charging district.)

                                                                                          ~+-i·01\     -r :rJfJ\ttty ~                a11   CJI 31 ~)
                    Government motion for detention ( ) GRANTED              ( ) DENIED          Cau.t'rl'oor,\ ~C04g
                    Pretrial detention ordered.                Written order to follow.

                    BOND set at                                      NON-SURETY                     SURETY
                                      cash                           property                       corporate surety ONLY

                    SPECIAL CONDITIONS:



                       Defendant released.

                    Bond not executed. Defendant to remain in Marshal's custody.

                    Motion
                              - - verbal)          to reduce/revoke bond filed.

                    Motion to reduce/revoke bond                     GRANTED                        DENIED

                    See page 2
